Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 1 of 11 PageID: 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
KALEEA DAVIS                           :
3805 Highway 33, Apt. 6                :    CIVIL ACTION
Neptune, NJ 07753                      :
                                       :    NO.: __________________________
                      Plaintiff,       :
                                       :
       v.                              :
                                       :
MAZZA RECYCLING SERVICES LTD. :
d/b/a MAZZA RECYCLING                  :
3230 Shafto Road                       :           JURY TRIAL DEMANDED
Tinton Falls, NJ 07753                 :
       and                             :
MAZZA RECYCLING CORPORATION :
d/b/a MAZZA RECYCLING                  :
101 Memorial Drive                     :
Neptune, NJ 07753                      :
                                       :
                      Defendants.      :
____________________________________:

                                 CIVIL ACTION COMPLAINT

       Kaleea Davis (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                         INTRODUCTION

       1.       Plaintiff has initiated this action to redress violations by Mazza Recycling Services

Ltd. d/b/a Mazza Recycling and Mazza Recycling Corporation d/b/a Mazza Recycling

(hereinafter “Defendants”) of Title VII of the Civil Rights Act of 1964 (“Title VII” - 42 U.S.C. §§

2000e, et. seq.), the Americans with Disabilities Act, as amended (“ADA” - 42 USC §§ 12101 et.

seq.) the New Jersey Law against Discrimination (“NJ LAD”), and other state common law

claim(s). As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set

forth herein.
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 2 of 11 PageID: 2



                                   JURISDICTION AND VENUE

        2.       This Court may properly maintain jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co v. State of

Washington, 326 U.S. 310 (1945), and its progeny.

        3.       This action is initiated pursuant to a federal law. The United States District Court

for the District of New Jersey has original subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because the claims arise under the laws of the United States. This Court has

supplemental jurisdiction over Plaintiff’s state law claims because they arise out of the same

circumstances and are based upon a common nucleus of operative fact.

        4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2), because Defendants reside in and/or conducts business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

        5.       Plaintiff filed a Charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”). Plaintiff has properly exhausted her

administrative proceedings before initiating this action by timely filing her Charge with the EEOC,

and by filing the instant lawsuit within 90 days of receiving a right-to-sue letter from the EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        7.       Plaintiff is an adult who resides at the above-captioned address.




                                                    2
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 3 of 11 PageID: 3



        8.        Mazza Recycling Services Ltd. d/b/a Mazza Recycling is a New Jersey corporation

that operates waste collection, recycling, and disposal services in New Jersey, with a location at

the above-captioned address. Plaintiff was primarily located and worked out of the above

captioned Tinton Falls, New Jersey address.

        9.        Mazza Recycling Corporation d/b/a Mazza Recycling is a New Jersey corporation

that operates waste collection, recycling, and disposal services located at the above-captioned

address.

        10.       Because of their interrelation of operations, common ownership or management,

centralized control of labor relations, common ownership or financial controls, and other factors,

Defendants are sufficiently interrelated and integrated in their activities, labor relations, ownership

and management that they may be treated as a single and/or joint employer for purposes of the

instant action.

        11.       At all times relevant herein, Defendants acted through their agents, servants and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                     FACTUAL BACKGROUND

        12.       The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        13.       Plaintiff was employed with Defendants for approximately 2 weeks as a trailer

driver from on or about January 25, 2021 until on or about February 8, 2021.

        14.       Plaintiff was primarily supervised by Dispatcher, Rommel Powell (hereinafter

“Powell”) and Safety Manager, Chris Bergacs (hereinafter “Bergacs”).

        15.       Throughout Plaintiff’s employment with Defendants, Plaintiff was a hard-working

employee who performed her job well.



                                                     3
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 4 of 11 PageID: 4



       16.      Plaintiff is an adult female, and was the only female trailer driver in the yard.

       17.      From the start of Plaintiff’s employment with Defendants, Plaintiff was subjected

to disparate and harassing treatment because of Plaintiff’s gender by Defendants’ management.

For example, but not intended to be an exhaustive list, unlike Plaintiff’s male coworkers,

Defendants’ male management:

             a. treated Plaintiff in a derogatory and condescending manner;

             b. advised Plaintiff during her onboarding that Plaintiff was the only female in the

                yard and would likely take harassment from the male trailer drivers;

             c. berated Plaintiff for having driving violations on her license, where upon

                information and belief, other male drivers had the same or worse violations and

                were not criticized for same;

             d. informed Plaintiff that as a female, Plaintiff “wasn’t built” to drive to the landfill

                as part of her job duties because the male trailer drivers would harass Plaintiff and

                make Plaintiff cry; and

             e. mocked Plaintiff following work-related injuries (discussed in more detail infra)

                that a male driver would have just “eaten” the injury and not “shed a tear” about it.

       18.      Plaintiff objected to the aforesaid instances of disparate and discriminatory

behavior on account of Plaintiff’s gender on multiple occasions, including informing Powell and

Bergacs that Plaintiff had “over-the-road experience” and could handle herself against any male,

and further inquired as to why management believed the male trailer drivers at the landfill would

likely make Plaintiff cry but not Plaintiff’s male colleagues.




                                                   4
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 5 of 11 PageID: 5



       19.     On or about Friday, January 29, 2021, Plaintiff suffered two work-related injuries,

wherein an extremely heavy top bar on a damaged trailer swung and hit Plaintiff in her face (eye

socket). About 1 hour later, Plaintiff was hit in the jaw by a trailer handle.

       20.     As a result of both incidents, Plaintiff suffered swelling, bruising, and intense pain

to her face, which affected her ability (at times) to perform some daily life activities including, but

not limited to speaking, chewing, seeing at times, moving, and working.

       21.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendants; however, Plaintiff did require

reasonable medical accommodations at times infra.

       22.     Plaintiff’s trainer, who was with Plaintiff at the time, witnessed both incidents, but

informed Plaintiff that a male employee would just “eat” the injury and not “shed a tear,” clearly

attempting to discourage Plaintiff from filing a worker’s compensation claim.

       23.     The following day, however, Plaintiff texted both Powell and Bergacs that Plaintiff

had been injured at work.

       24.     Bergacs responded by asking Plaintiff if she could see clearly, and informed

Plaintiff that they would see if they could send Plaintiff to urgent care, “but they won’t do to much

more from what your saying.”

       25.     Defendants’ facility was closed for the next few days because of a snow storm.

However, when Plaintiff returned to work on or about Wednesday, February 3, 2021, Plaintiff was

sent by Defendants to urgent care because Plaintiff was still experiencing extreme pain, swelling,

bruising, a lump on her cheek, and Plaintiff had suffered from head pain and speech difficulties

over the weekend.




                                                  5
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 6 of 11 PageID: 6



       26.     Urgent care advised that Plaintiff immediately go the ER and referred Plaintiff to a

neurologist. Plaintiff was further informed that she would not be able to obtain an appointment

with a neurologist until in or about March 21, 2021.

       27.     In the meantime, Plaintiff was still suffering from pain, difficulty eating, swelling,

bruising, and a large knot on Plaintiff’s face, but was released to return to work by the urgent care

physician on or about February 8, 2021.

       28.     However, when Plaintiff arrived for work on February 8, 2021, Plaintiff was

informed by Powell that “this is just not going to work out,” and then was abruptly terminated

from Defendants.

       29.     Powell further stated “people are saying that you have an issue climbing in and out

of the back of trailers (to clean out debris),” and “then you got injured.” When Plaintiff protested

that Plaintiff had suffered serious health conditions/work-related injuries from the damaged trailer,

Powell responded “no one else got injured from it.”

       30.     Plaintiff believes that Defendants’ purported reason for Plaintiff’s termination –

having issues getting in and out of the back of trailers – is completely pretextual because (1)

Plaintiff had been climbing in and out of the back of trailers multiple times during her tenure with

Defendants without issue; (2) Defendants’ management admitted that Plaintiff was being

terminated for her serious health conditions/work-related injuries; (3) Plaintiff was terminated in

close proximity to her reporting and/or seeking treatment for her aforesaid serious health

conditions/work-related injuries; and (4) Plaintiff was terminated in close proximity to her

objections to/concerns of gender discrimination.




                                                 6
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 7 of 11 PageID: 7



                                         COUNT I
           Violations of the Americans with Disabilities Act, as Amended (“ADA”)
          ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
               [3] Hostile Work Environment; and [4] Failure to Accommodate)

        31.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.     Plaintiff suffered from qualifying health conditions under the ADA, which affected

her ability (at times) to perform some daily life activities including, but not limited to speaking,

chewing, seeing at times, moving, and working.

        33.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendants; however, Plaintiff did require

reasonable medical accommodations at times.

        34.     Plaintiff required reasonable accommodations from Defendant, including but not

limited to intermittent time off to treat her serious health conditions and/or attend doctor’s

appointments.

        35.     Prior to abruptly terminating Plaintiff’s employment, Defendant (1) failed to

engage in the interactive process as required under the ADA and (2) failed to accommodate

Plaintiff under the ADA for taking and/or requesting time off for her aforesaid serious health

conditions.

        36.     Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated from Defendants because of: (1) her known and/or perceived health

problems; (2) her record of impairment; (3) her requested accommodations (which constitutes

illegal retaliation); and (4) Defendants failure to properly accommodate her.

        37.     These actions aforesaid constitute violations of the ADA.




                                                  7
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 8 of 11 PageID: 8



                                          COUNT II
                                     Violations of Title VII
        ([1] Gender Discrimination; [2] Retaliation; and [3] Hostile Work Environment)

         38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         39.    During Plaintiff’s employment with Defendants, she was subjected to

discrimination and a hostile work environment through disparate treatment and demeaning and/or

derogatory treatment because of her gender.

         40.    Plaintiff objected to the aforementioned instances of gender discrimination and

disparate treatment by Defendants’ management but her concerns were ignored, and Defendants’

management continued to subject her to hostility, animosity, and disparate treatment because of

her gender.

         41.    Plaintiff was abruptly terminated for pretextual reasons.

         42.    Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated because of her gender and her objections to gender discrimination.

         43.    Defendants’ actions as aforesaid constitute unlawful discrimination and retaliation

under Title VII.

                                          COUNT III
             Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
           ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
                [3] Hostile Work Environment; and [4] Failure to Accommodate)

         44.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         45.    Plaintiff reasserts each and every allegation from Count I, as such actions in this

case constitute identical violations of the NJ LAD.




                                                  8
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 9 of 11 PageID: 9



                                           COUNT IV
              Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
        ([1] Gender Discrimination; [2] Retaliation; and [3] Hostile Work Environment)

          46.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          47.    Plaintiff reasserts each and every allegation from Count II, as such actions in this

case constitute identical violations of the NJ LAD.

                                          COUNT V
                                Common-Law Wrongful Discharge
                                   (Public Policy Violation)

          48.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          49.    Upon information and belief, Plaintiff was terminated in substantial part for making

a claim for worker’s compensation benefits against Defendants and/or for her work-related

injuries.

          50.    It is against New Jersey’s public policy for an employee to be terminated for

making a worker’s compensation claim. Stewart v. County of Hudson, 2011 N.J. Super. Unpub.

LEXIS 1965, 34 (App. Div. July 22, 2011).

          51.    The mere temporal proximity between Plaintiff’s claim for worker’s compensation

and her termination creates an inference that her termination was in retaliation for making such a

claim.

          52.    Additionally, the hostility and animosity that she was subjected to after she

sustained a work-related injury and/or made a workers’ compensation claim creates an inference

that her termination was in retaliation for making such a claim.

          53.    These actions as aforesaid constitute wrongful termination in New Jersey.



                                                   9
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 10 of 11 PageID: 10



WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.   Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

          B.   Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

          C.   Plaintiff is to be awarded punitive and liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

          D.   Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

          E.   Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

          F.   Plaintiff is to be awarded any and all statutory enhancements available as a matter

of law.

          G.   Plaintiff demands trial by jury on all issues so triable consistent with Fed. R. Civ.

P. 38(a)(1).




                                                10
Case 3:21-cv-12935-FLW-DEA Document 1 Filed 06/24/21 Page 11 of 11 PageID: 11



                                          Respectfully submitted,

                                          KARPF, KARPF & CERUTTI, P.C.

                                   By:    _______________________________
                                          Ari R. Karpf, Esq.
                                          3331 Street Rd.
                                          Two Greenwood Square, Suite 128
                                          Bensalem, PA 19020
                                          (215) 639-0801
Dated: June 24, 2021




                                     11
